DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/14/2022. 
Claim(s) 1-4, 6-7, 9-17, 20 and 22-25 are currently pending. 
Claim(s) 1, 9-10, 15, 20 and 22 have been amended. 
Claim(s) 5, 8, 18-19 and 21 have been canceled.
Claim(s) 23-25 have been added. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
 

Response to Arguments
Applicant’s arguments, see Remarks filed 01/14/2022, with respect to the rejection of claims 1-4, 6-17 and 20-22 under 35 U.S.C. §102a1 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-17 and 20-22 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-7, 9-17, 20 and 22-25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 15 and 23
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “the first foam body module is arranged in a middle portion of the portion of the housing, the second foam body portion is arranged in marginal regions of the portion of the housing, and a mass of the first foam body module is heavier than a mass of the second foam body module” in the context of other limitations recited in the claims.
Czok teaches that a plurality of foam bodies may be provided in the housing (two or more foam bodies can be provided) [Paragraphs 0016, 0021 and 0024]. However, Czok does not teach a first foam body module arranged in a middle portion of the portion of the housing, a second foam body arranged in marginal regions of the portion of the housing, and the mass of the first foam body module is heavier than the mass of 
Regarding claims 2-4, 6-7, 9-14, 16-17, 20, 22 and 24-25
Claims 2-4, 6-7, 9-14, 16-17, 20, 22 and 24-25 are allowed based on their dependency on claims 1, 15 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721